Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 6/29/2021.  Claims 1 has been amended.  Claims 7-9 are added.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection now utilizes Euler (US 3,950,115) to address the amended limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee et al. (US 3,305,420) in view of Euler (US 3,950,115).
Regarding Claims 1, 2, 4 and 8, Brownlee et al. teaches a method of bonding a skin, i.e. a laminate, to a rotor blade: 
installing the laminate [e] about a surface of the rotor blade; 
positioning the rotor blade within the fixture [n] (See Fig. 4 col. 1, lines 12-17 and col. 2, lines 65-72, and wherein a skin, i.e. a laminate, is positioned on the exterior of an airfoil for a rotor prior to being positioned within fixture [o], [p]);
by closing an upper fixture [o] of fixture [n], the rotor blade is adjusted relative to lower fixture [p] within said fixture [n] and then secured therein via fastening means [q] (See col. 4, lines 22-25, and note the upper [o] and lower [p] fixtures are a first and second fixture positionally adjusted relative to one another; also note each fixture [o],[p] is a first and second section wherein its clear the upper fixture section [o] will have its bladder lowered into contact with the rotor blade; also note when between the fixtures, the rotor blade has effectively been loaded into each of the first and second fixtures);
performing a bonding cycle including applying localized and controlled heat and pressure to the skins via the fixture;
wherein applying pressure to the laminate via the fixture comprises:
applying pressure by a first bladder assembly to a first surface of the rotor blade and applying pressure to the opposite side of the rotor blade with a second bladder assembly (See col. 4, lines 22-59 and col. 7, lines 8-14, wherein upper and lower inflatable tools, i.e. bladder assemblies, apply controlled localized pressure to opposing sides of the rotor blade during bonding while a heating blanket applies controlled localized heat).
As described above, Brownlee teaches the invention bonds skin laminates over a core to form helicopter rotor blades (See col. 1, lines 18-23).  Brownlee fails to specifically teach aligning holes in the skin laminate with openings in the rotor blade.  However, it is well-known that helicopter rotor blades such as in Brownlee may have openings therein wherein the skin layer that envelopes the rotor blade has holes therein for access to the openings, which enable connection for rotation (See, for example, Euler, Figs. 1, 2 and 7 and col. 3, lines 10-15, teaching a large cover skin laminate [8] overlapped with itself at portion [8a] and an upper hole in the skin associated with an upper opening in a socket [14] and a lower hole in the skin associated with a lower opening of the socket [14]; note these holes and openings constitute a plurality). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to position such skin holes aligned over the openings in the core when carrying out the skin attachment method of Brownlee because doing so would have predictably formed a rotation connection hub for the helicopter rotor blade.  
Regarding Claim 5, Brownlee et al. teaches the method of Claim 1, as described above.  Brownlee et al. further teaches heating the skin within fixture [n] with a thermal blanket, which may be considered part of fixture [n] (See col. 7, lines 12-14).  Note it is implicit or at least would have been obvious to a person having oridinary skill in the art at the time of invention that such a thermal blanket portion of the fixture [n] must have a power source connected thereto in order to generate the heat.
Regarding Claim 6, Brownlee et al. teaches the bladder as part of an inflatable tool capable of inflating via pressure supplying hoses (See col. 2, lines 20-25, and note Examiner submits this hoses would have been understood to be an air supply).
Regarding Claim 9, Brownlee teaches repeated inflating and deflating, i.e. removing air, of the bags, implicitly inflating for pressing and then deflating when pressing is completed (See col. 6, lines 29-32).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee et al. and Euler as applied to Claim 1, and further in view of Leahy et al. (US 5,570,631).
Regarding Claim 3, Brownlee et al. and Euler teach the method of Claim 1 as described above.  Brownlee et al. teaches bladders are designed to apply delineated pressure (See col. 3, lines 6-17) and fails to teach a caul plate.  However, in similar bonding systems for applying rotor blade skins, it is known even pressure may be desired for application of the skins and it is common to utilize a removable caul plate adjacent a pressure bladders in such instances (See, for example, Leahy et al., col. 10, 43-62, Fig. 2, and Fig. 4a, wherein a caul plate [42] is utilized between a bladder [32] and skin to be adhesively bonded, in order to apply an even pressure distribution during bonding).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a caul plate in Brownlee et al. because doing so would have predictably allowed the same system to implement rotor blade skin bonding at even pressures when desired. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee et al. and Euler as applied to Claim 1, and further in view of Graff (US 5,518,385).
Regarding Claim 7, Brownlee et al. and Euler teach the method of Claim 1 as described above.  Brownlee et al. teaches an upper and a lower fixture part that may be brought together to apply pressure (See col. 4, lines 22-25), but fails to teach measuring position.  However, when bringing to mold parts together, it is known to use a position sensor that measures the relative position between mold parts to controllably bring the mold parts together (See, for example, Graff, col. 6, lines 60-67).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a position sensor to monitor the relative position between the upper and lower fixture in Brownlee et al.  Doing so would have predictably enabled a controlled and automated process for opening and closing the fixtures, i.e. adjusting their positioning.  Note according to In re Venner, 262 F.2d 91, 95, (CCPA 1958), it is not inventive to broadly automate a process that was previously manual.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746